Citation Nr: 0014827	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a laminectomy of L5, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for fibromyalgia and 
pubococcygeal spasms, claimed as secondary to the veteran's 
service-connected residuals of a laminectomy of L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the RO which 
denied an increased rating for the veteran's service-
connected residuals of a laminectomy of L5.  In a July 1999 
rating decision the RO denied service connection for 
fibromyalgia and pubococcygeal spasms, claimed as secondary 
to the veteran's service-connected residuals of a laminectomy 
of L5.  A hearing before a Member of the Board was conducted 
in December 1999.  The veteran perfected appeals to the Board 
regarding these issues.  

As the issue of an increased rating for residuals of a 
laminectomy of L5, is not inextricably related to the other 
issue developed for appellate review, a decision has been 
rendered on this issue, while the issue of service connection 
for fibromyalgia and pubococcygeal spasms, claimed as 
secondary to the veteran's service-connected residuals of a 
laminectomy of L5 has been remanded to the RO for further 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a laminectomy of L5 currently 
is manifested by complaints of pain and tenderness, and 
diminished sensation of the right leg.

3.  There is no evidence of more than moderate intervertebral 
disc syndrome with recurring attacks, moderate limitation of 
lumbar spine motion, unilateral loss of lateral spine motion 
or muscle spasm on extreme flexion, or functional loss due to 
pain on movement, weakened movement or atrophy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected residuals of a laminectomy of L5, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.25, 4.40, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that the veteran was treated 
for a lumbar strain.  In December 1982, the veteran underwent 
a partial laminectomy of right L4-L5 and right L5 nerve root 
foraminotomy.  In a September 1983 rating decision, she was 
granted service connection for the residuals of a laminectomy 
of L5, and assigned a 10 percent rating, effective from 
separation from service.  An August 1985 rating decision 
implemented a July 1985 Board decision, and granted an 
increased, 20 per cent, rating, effective from separation 
from service. 

Outpatient treatment records from the 1990's show multiple 
treatment for low back pain.  

A VA examination was conducted in July 1996.  The veteran 
complained of lumbar pain that radiated to both buttocks and 
both lower extremities.  The range of motion of the lumbar 
spine was hands reaching the knees on flexion, 15 degrees 
extension, 35 degrees lateral bending bilaterally, and 45 
degrees rotation bilaterally.  The veteran grimaced upon 
reaching all extremes of motion.  The examiner noted that the 
veteran had positive supine straight leg raising tests 
bilaterally, but upon reproducing the same motion in the 
sitting position, the veteran could reproduce the motion to 
90 degrees without difficulty.  Distraction straight leg 
raising was also positive.  No quadriceps or calf atrophy was 
noted.  Strength was 5/5.  Patellar deep tendon reflexes were 
2+ and equal; ankle tendon reflexes were 1+ and equal.  
Palpation revealed exaggerated tenderness which was elicited 
with superficial palpation.  Sensation was diminished over 
the lower extremities.  The examiner noted that the veteran 
was somewhat over reactive.  A lumbar x-ray series was 
grossly normal.  The diagnosis was low back pain with 
questionable radiculopathy and multiple Waddell signs, status 
post L5 laminectomy by history.  

A VA examination was conducted in January 1997.  No 
tenderness or spasm in the lumbar region was found.  
Neurological examination revealed physiologic and symmetrical 
reflexes and strength.  Some sensory loss over the L5 nerve 
distribution on the right was noted.  Straight leg raising 
was negative bilaterally.  An x-ray series was noted to have 
been unremarkable.  The diagnosis was status post service-
connected L5 radiculopathy, status post right L4-L5 
laminectomy with moderate residual symptoms.  

A VA examination was conducted in March 1999.  The veteran 
complained of low back pain and decreased sensation over the 
right leg.  She wore a back brace.  The examiner noted that 
the veteran had a history of somatization disorders, 
including an episode of "paralysis" during a group meeting 
while hospitalized for a psychiatric condition in 1998.  The 
range of motion of the lumbar spine was 60 degrees flexion, 
15 degrees extension, and 25 degrees lateral bending 
bilaterally; which the examiner noted to have been excellent.  
Neurological examination revealed physiologic and symmetrical 
reflexes, strength, and sensation in both lower extremities.  
No muscle atrophy was found.  A lumbar x-ray series was 
unremarkable.  The examiner noted multiple Waddell's signs 
which were consistent with symptomatic amplification and not 
organic pain behavior.  Specifically, the examiner noted that 
the veteran complained of low back pain with concerted 
truncal pelvic rotation, axial loading of the cervical spine, 
superficial skin pinch and light touch over a superficial 
area.  The diagnosis was lower extremity radiculopathy by 
history with persistent radicular-type symptoms, primarily 
diminished sensation.  The examiner noted that he could find 
no pathology or abnormal physical condition, in that the 
veteran's examination was inconsistent.  The most likely 
explanation, according to the examiner, was that she 
continued to have difficulties with somatization or was 
malingering (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV) 
V65.2).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  There is no indication that there are additional 
records, which have not been obtained and which would be 
pertinent to the present claim.  Thus, no further development 
is required in order to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned. 38 
C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (1999).

The veteran is rated at 20 percent disabling under Diagnostic 
Code 5293 which provides for the evaluation of intervertebral 
disc syndrome.  Under Diagnostic Code 5293, a 20 percent 
rating is warranted for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome evidenced by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999). 

The evidence of record is against an evaluation in excess of 
20 percent for intervertebral disc syndrome, as several VA 
examiners could find no objective organic basis for the 
veteran's complaints.  The examiner who conducted the January 
1997 VA examination stated that the veteran's symptoms were 
moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  
38 C.F.R. § 4.20 (1999).  Several provisions of the rating 
schedule must be taken into account in rating the veteran's  
disability.  Although the same symptoms may not be evaluated 
under various diagnoses, it is necessary to determine which 
rating criteria most closely approximate the current 
manifestations of disability.  In this case, the rating 
criteria that might be applicable include those for 
limitation of motion of the lumbar spine and lumbosacral 
strain.

Under the provisions of Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999). 

The evidence of record is against a finding of more than 
moderate limitation of motion; in fact, the examiner who 
performed the most current VA examination reported the 
veteran's lumbar range of motion to have been excellent, and, 
thus, against an evaluation greater than 20 percent for 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (1999).  

An increased rating under this Diagnostic Code is not 
warranted as the VA examinations did not find any listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint spaces.  Diagnostic 
Code 5295.

38 C.F.R. § 4.25 (1999) requires that, except as otherwise 
provided, all disabilities arising from a single disease 
entity are to be rated separately. The exception to this rule 
is when assignment of separate disability ratings would 
constitute pyramiding. The pertinent regulation states, 
"[T]he evaluation of the same disability under various 
diagnoses is to be avoided....[T]he evaluation of the same 
manifestation under different diagnoses is to be avoided." 
38 C.F.R. § 4.14 (1999).  The "critical element" in 
determining whether separate entities may be assigned for 
manifestations of the same injury is whether there is 
overlapping or duplication of symptomatology between or among 
the disorders.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

In the instant case, the veteran cannot be evaluated under 
Diagnostic Code 5293 and either Diagnostic Codes 5292 and 
5295 simultaneously, as all three codes look to limitation 
and pain on motion as evaluation criteria, and such would 
amount to pyramiding.  See 38 C.F.R. § 4.14.  The veteran is 
not entitled to an evaluation in excess of 20 percent under 
any diagnostic code or combination of evaluations.

Moreover, the Board notes that several VA examinations found 
no objective evidence of pain on motion, muscle atrophy or 
weakness, and no signs of neurological involvement.  In fact 
several VA examiners found that the veteran's subjective 
complaints were not supported, and in important ways are 
undermined, by the objective evidence as to the presence of 
any physical disability.  Accordingly, the record does not 
demonstrate additional disability from functional loss due to 
pain or weakness.  See DeLuca v. Brown, 8 Vet. App 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine causes marked interference with her 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  To the extent 
that her employment is impaired by her back pain, the 20 
percent evaluation assigned herein under the Schedule, 
contemplates such level of interference.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  The service connected residuals of a laminectomy of 
L5 may interfere with the veteran's employment, but the 
interference in employment is not beyond the average 
impairment of earning capacity contemplated by the 20 percent 
rating now assigned.  In addition, the Board notes that the 
veteran stated that she was working, at the time of the 
hearing, as a dental hygienist.


ORDER

Entitlement to an evaluation greater than 20 percent for 
degenerative disc disease of the lumbar spine is denied.
REMAND

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  

VA, in certain circumstances, may be obligated to advise the 
veteran of evidence that is needed to complete her 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  During her hearing before a Member of 
the Board in December 1999, the veteran stated that a 
rheumatologist at a VA medical facility in Houston, Texas, in 
1993 found a relationship between her service-connected 
residuals of a laminectomy of L5 and her fibromyalgia and 
pubococcygeal spasms.  See hearing transcript at 6.  As there 
is currently no such opinion of record, the veteran should be 
asked to submit medical evidence which tends to support her 
assertions that that she her fibromyalgia and pubococcygeal 
spasms were caused or aggravated by her service-connected 
residuals of a laminectomy of L5.  

Thus, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran to have her submit 
copies of records referable to the 
etiology of her fibromyalgia and 
pubococcygeal spasms.  In particular, the 
veteran should be asked to submit all 
medical evidence which tends to support 
her assertions that her fibromyalgia and 
pubococcygeal spasms were caused or 
aggravated by her residuals of a 
laminectomy of L5, particularly the 
opinion of Dr. Lindsky of the Houston VA 
Medical Center (VAMC).  Any pertinent 
additional VA medical records should be 
obtained from the Houston VAMC.  

2.  Following completion of the above 
actions, the RO should review the 
veteran's claim.  All indicated 
development should be undertaken in this 
regard.  If the decision remains adverse 
to the veteran, then she and her 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



